Name: 1999/7/EC: Commission Decision of 16 December 1998 amending Decision 98/439/EC on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1998) 4173)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  cooperation policy;  accounting;  economic geography;  economic policy
 Date Published: 1999-01-08

 Avis juridique important|31999D00071999/7/EC: Commission Decision of 16 December 1998 amending Decision 98/439/EC on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1998) 4173) Official Journal L 004 , 08/01/1999 P. 0041 - 0043COMMISSION DECISION of 16 December 1998 amending Decision 98/439/EC on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(1998) 4173) (1999/7/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy (1), and in particular Article 6 thereof,Whereas when Commission Decision 98/439/EC of 30 June 1998 on the eligibility of expenditure to be incurred by certain Member States in 1998 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (2), as amended by Decision 98/727/EC (3), was adopted the available budget allocation was insufficient to grant the maximum Community financial contribution to all eligible expenditure;Whereas the budget allocation has now been increased so that an additional financial contribution is available for certain eligible expenditure;Whereas Sweden has provided further information on its application for a financial contribution towards expenditure covered by Article 2 of Decision 95/527/EC to be incurred in 1998;Whereas that information affects the amount of expenditure eligible for a contribution within the meaning of Decision 95/527/EC;Whereas Decision 98/439/EC should therefore be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee on Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1 Decision 98/439/EC is hereby amended as follows:1. In the first sentence of Article 1, the amount of 'ECU 77 788 171` is replaced by 'ECU 77 995 042`.2. In the third sentence of Article 1, 'ECU 23 530 725` is replaced by 'ECU 31 092 209`.3. In the second sentence of Article 2(1), '50 %` is replaced by '100 %`.4. In Article 2(2), the first indent is deleted.5. In the second indent of Article 2(2), 'or (2)` is added after '(1)`.6. In the second subparagraph of Article 2(2), 'ECU 6 225 000` is replaced by 'ECU 7 806 000`.7. In the third sentence of Article 3, 'ECU 7 944 567` is replaced by 'ECU 8 367 432`.8. Annex I is replaced by Annex I to this Decision.9. Annex II is replaced by Annex II to this Decision.Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 16 December 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 301, 14. 12. 1995, p. 30; corrigendum: OJ L 302, 15. 12. 1995, p. 45.(2) OJ L 194, 10. 7. 1998, p. 50.(3) OJ L 345, 19. 12. 1998, p. 55.ANEXO I / BILAG I / ANHANG I / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  / ANNEX I / ANNEXE I / ALLEGATO I / BIJLAGE I / ANEXO I / LIITE I / BILAGA I >TABLE>ANEXO II / BILAG II / ANHANG II / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  / ANNEX II / ANNEXE II / ALLEGATO II / BIJLAGE II / ANEXO II / LIITE II / BILAGA II >TABLE>